Title: To James Madison from John Gavino, 3 December 1802 (Abstract)
From: Gavino, John
To: Madison, James


3 December 1802, Gibraltar. No. 104. Encloses a copy of his no. 103 [20 Nov. 1802], since which he has not received any letters from JM. Understands that Sweden is to pay $150,000 for peace with Tripoli. “The J. Adams calld at Malaga & met Capt: Murray who orderd her here for to take up a supply of Provisions, is arrived & will proceed in 3 or 4 days for Malaga & Malta.” Commodore Morris left Leghorn on 4 Nov. for Malta. No ships having arrived from Tangier, has “nothing new from that quarter.” Has received a 21 Nov. letter from Montgomery at Alicante reporting that a Swedish frigate arrived there with a convoy bound up the Mediterranean. When the captain found “they had Peace wth: Tripoly told the american Commanders he could no longer grant them Protection.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p. Docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

